Case 16-17556        Doc 55     Filed 12/31/18     Entered 12/31/18 17:22:17          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 17556
         Robert John Mendoza
         Irena Mendoza
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/25/2016.

         2) The plan was confirmed on 01/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/20/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $27,413.58.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-17556           Doc 55   Filed 12/31/18    Entered 12/31/18 17:22:17                 Desc         Page 2
                                                  of 3



 Receipts:

          Total paid by or on behalf of the debtor            $21,006.00
          Less amount refunded to debtor                         $303.95

 NET RECEIPTS:                                                                                   $20,702.05


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,400.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $895.15
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,295.15

 Attorney fees paid and disclosed by debtor:                 $600.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                  Secured       28,586.00     27,533.88        27,533.88            0.00       0.00
 AMCA                            Unsecured          85.00           NA               NA            0.00       0.00
 American InfoSource LP          Unsecured         757.00        757.60           757.60        757.60        0.00
 Beneficial/HFC                  Unsecured      8,091.00            NA               NA            0.00       0.00
 BK OF AMER                      Unsecured          95.00           NA               NA            0.00       0.00
 Capital One Bank                Unsecured      2,043.00       1,678.48         1,678.48      1,678.48        0.00
 Capital One Bank                Unsecured          71.00        164.33           164.33        164.33        0.00
 Capital One Bank USA NA         Unsecured         106.00           NA               NA            0.00       0.00
 Capital One Bank USA NA         Unsecured      2,768.00            NA               NA            0.00       0.00
 Centurion Capital Corp.         Unsecured           0.00           NA               NA            0.00       0.00
 Credit ONE BANK N.A.            Unsecured      1,652.00            NA               NA            0.00       0.00
 Dambman Construction            Unsecured           0.00    17,403.76          3,703.76      3,703.76        0.00
 Dish Network                    Unsecured         425.00           NA               NA            0.00       0.00
 Global Pain & Spine Clinic      Unsecured      5,292.00            NA               NA            0.00       0.00
 Grant & Weber                   Unsecured         206.00           NA               NA            0.00       0.00
 HSBC BANK Nevada N.A.           Unsecured      3,307.00            NA               NA            0.00       0.00
 HSBC BANK Nevada N.A.           Unsecured      3,329.00            NA               NA            0.00       0.00
 Infinity Imaging LLC            Unsecured          20.00           NA               NA            0.00       0.00
 Internal Revenue Service        Unsecured         700.00      3,616.66         3,616.66      3,616.66        0.00
 Internal Revenue Service        Priority       5,400.00       5,036.30         5,036.30      5,036.30        0.00
 Midland Funding                 Unsecured           0.00           NA               NA            0.00       0.00
 Midland Funding LLC             Unsecured           0.00      1,245.97         1,245.97      1,245.97        0.00
 Quest Diagnostics, Inc.         Unsecured          30.00           NA               NA            0.00       0.00
 Salute GOLD CARD                Unsecured      1,660.00            NA               NA            0.00       0.00
 Seventh Avenue                  Unsecured         203.00        203.80           203.80        203.80        0.00
 TRANSWORLD SYS INC/55           Unsecured          68.00           NA               NA            0.00       0.00
 Transworld Systems Inc.         Unsecured          30.00           NA               NA            0.00       0.00
 US Bank Home Mortgage           Secured       70,756.00     69,444.71        69,444.71            0.00       0.00
 US Bank Home Mortgage           Unsecured           0.00        249.58           249.58           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-17556        Doc 55      Filed 12/31/18     Entered 12/31/18 17:22:17             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $69,444.71               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $27,533.88               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $96,978.59               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,036.30          $5,036.30              $0.00
 TOTAL PRIORITY:                                          $5,036.30          $5,036.30              $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,620.18         $11,370.60              $0.00


 Disbursements:

         Expenses of Administration                             $4,295.15
         Disbursements to Creditors                            $16,406.90

 TOTAL DISBURSEMENTS :                                                                     $20,702.05


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
